NUMBER 13-04-613-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
_______________________________________               __________________
 
ROBERT HOLEMAN TWIST,                                       Appellant,
 
                                           v.
 
McALLEN
NATIONAL BANK, ET AL.,                           Appellees.
________________________________________               _________________
 
                   On appeal from the 92nd  District
Court
                           of Hidalgo
County, Texas.
__________________________________________               _______________
 
                     MEMORANDUM OPINION
 
                    Before Justices
Hinojosa, Yañez, and Garza
                       Memorandum Opinion Per
Curiam
 




Robert Holeman Twist attempts to appeal an order entered by the 92nd
District Court of Hidalgo County, Texas, in cause number C-3690-99-A.  Pursuant to Texas Rule of Appellate Procedure
26.1, appellant's notice of appeal was due on May 29, 2002, but was not filed
until May 3, 2004.  See Tex. R. App. P. 26.1.  Appellant=s notice of appeal failed to comply with rule 25.1(e).  See id. 9.5, 25.1(e).  Appellant failed to pay his filing fee.
The Clerk of the Court gave appellant notice of these defects so that
steps could be taken to correct the defects, if it could be done. Appellant was
advised that if the defects were not corrected, the appeal would be dismissed.        Appellant
filed a response to this Court's notice which was received on December 14,
2004.  In that response, appellant
contended that the order subject to appeal was interlocutory.  Appellant requested abatement of the
appeal.  Appellant did not file an
amended notice of appeal and did not pay his filing fee for the notice of
appeal.  On January 31, 2005, and again
on April 12, 2005, the Clerk of the Court again notified appellant that the
filing fee still had not been paid and the appeal was subject to dismissal if
the fee was not paid.    As of this date, appellant has not filed an
amended notice of appeal and has not paid his filing fee for the notice of
appeal.  The Court, having examined and
fully considered the documents on file is of the opinion that the appeal should
be dismissed for failure to comply with the appellate rules.  See  Tex. R. App. P. 42.3. 

 
PER CURIAM
 
 
Memorandum Opinion delivered and filed this
the 7th day of July,
2005.